Citation Nr: 0119872	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  99-03 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic urinary 
tract infection.

2.  Entitlement to service connection for residuals of muscle 
injuries to include the arms, legs, back, and ears.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a testicular 
disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for an effective date earlier than March 10, 
1989 for a 10 percent evaluation of residuals of bilateral 
inguinal hernia.

(The issues of entitlement to an increased evaluation for 
residuals of a right hernioplasty and whether clear and 
unmistakable error had been committed in prior Board 
decisions dated July 14, 1975, and July 17, 1996 will be 
addressed in separate decisions).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, and [redacted]


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
September 1963.

This appeal arises from an August 1998 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which denied service 
connection for multiple muscle injuries and chronic urinary 
tract infections.  This decision also found that the veteran 
had not presented new and material evidence to reopen claims 
of entitlement to service connection for back or testicle 
disabilities, and for an earlier effective date for a 10 
percent evaluation for bilateral inguinal hernias.  The 
veteran appealed.

In April 2000, a hearing was held before the Board of 
Veterans' Appeals (Board).  This hearing was conducted by the 
undersigned, who will make the final determination in the 
issues discussed in this decision.  38 U.S.C.A. § 7102(a) 
(West Supp. 2000).


FINDINGS OF FACT

1.  In a decision of October 1991, the Board denied service 
connection for a back disability, and determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a testicular disorder.  The veteran 
was notified of the denial of these claims and of his 
appellate rights, but he did not file an appeal.

2.  New evidence has not been associated with the claims file 
since the Board's October 1991 decision that is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  In a decision of July 1996, the Board denied an effective 
date earlier than March 10, 1989 for compensable evaluations 
for each of the appellant's inguinal hernias.  The veteran 
appealed this decision and the United States Court of Appeals 
for Veterans Claims affirmed the Board in September 1997.

4.  New evidence has not been associated with the claims file 
since the Board's July 1996 decision that is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's October 1991 decision denying service 
connection for a back disability, and declining to reopen a 
claim for service connection for a testicular disorder is 
final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2000).

2.  New and material evidence to reopen a claim for service 
connection for a back disability has not been submitted.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  New and material evidence to reopen a claim for service 
connection for a testicular disorder has not been submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  The Board's July 1996 decision denying an effective date 
prior to March 10, 1989 for a compensable evaluation for 
bilateral inguinal hernias is final.  38 U.S.C.A. § 7104.

5.  New and material evidence to reopen a claim of 
entitlement to an effective date prior to March 10, 1989 for 
a compensable evaluation for bilateral inguinal hernias has 
not been submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A pre-enlistment physical examination was conducted in 
February 1961, at which time the veteran reported a history 
of leg cramps, lameness, knee trouble, and surgical repair of 
his right knee in 1956.  On examination, evidence of a left 
inguinal hernia, and a right knee disability were noted.  
These disorders were determined, however, not to be 
disabling.

The veteran was given a comprehensive induction physical 
examination in September 1961.  His abdomen, viscera, and 
genito-urinary system were all found to be normal.  However, 
regarding his lower extremities, it was noted that the 
appellant had cartilage removed during a 1956 surgical 
procedure.  The knee was stable on examination, and his 
musculoskeletal system was otherwise normal.

In October 1961, the appellant was seen for complaints of 
joint pain, to include right knee pain.  He was noted to have 
undergone right knee surgery in 1957.  Physical examination 
resulted in a diagnosis of chronic synovitis, status post 
meniscectomy.  Physical therapy was provided.

A review of the veteran's service medical records indicates 
the incurrence of bilateral inguinal hernias, and he was 
hospitalized for bilateral inguinal hernioplasties in 
February 1962.  He was released for duty in March 1962.  A 
surgical consultation of November 1962 found no recurrence of 
the inguinal hernias.  He also made complaints and received 
intermittent treatment for the residuals of his right knee 
surgery.  

In September 1962, the veteran tested positive for gonorrhea.  

The veteran was given a separation examination in August 
1963.  He reported a history of leg cramps, painful joints, 
frequent or painful urination, and arthritis.  Notably, 
however, clinical evaluation of the abdomen, viscera, genito-
urinary system, spine, and musculoskeletal system revealed 
normal findings.  

A private emergency room record indicated that he veteran was 
seen in November 1963 for right lower quadrant abdominal 
pain.  The diagnosis was abdominal pain of unknown etiology.  

In a February 1964 rating decision service connection was 
granted, and a noncompensable evaluation assigned for 
bilateral hernioplasties.  The appellant was notified of this 
decision, but he did not perfect an appeal.

In a letter of May 1966, Dr. Julius Wolkin indicated that he 
had treated the veteran for his back complaints since 
December 1965.  He reported that the veteran's low back pain 
with radiation into his lower extremities had begun in March 
1965.  A laminectomy was performed in January 1966 that 
removed a herniated disc.  

The veteran filed a claim for service connection for back and 
testicular disabilities in December 1974.  He claimed that he 
had been treated for a back condition during his military 
service either in 1962 to 1963.  The veteran alleged that he 
had undergone back traction in September 1965 and a back 
operation in January 1966.  He asserted that he had a 
testicular operation in May 1972.  He also requested an 
increased evaluation for his hernia residuals.  In January 
1975, these claims were denied.  The appellant appealed. 

In his April 1975 substantive appeal the veteran claimed that 
he had been scheduled for medical testing regarding his back 
while hospitalized in the military for his hernia repair.  He 
alleged that this testing was not conducted and if it had, it 
would have shown that he had a back disability.  The veteran 
noted that he no longer had copies of his service medical 
records due to a fire in his home in 1964.

In July 1975, the Board denied service connection for low 
back and testicular disabilities, as well as entitlement to a 
compensable evaluation for bilateral inguinal hernioplasties.  
With respect to the claims of entitlement to service 
connection the Board determined that since the veteran had 
not submitted evidence of a current back disability, there 
was no requirement to develop any medical evidence regarding 
this disorder, and his claim was denied.  It was also found 
that there was no current medical evidence linking a 
testicular disability with the veteran's military service.

A lay statement was received from one of the veteran's fellow 
servicemembers in October 1986.  He indicated that the 
veteran had "problems" during his military service and at 
one point could not stand up straight.  He was reportedly 
hospitalized by the military for these problems.  The author 
alleged that soon after the veteran left the military he 
again developed "some problems" and continued to have these 
problems at the present time.  It was indicated that the 
veteran had received post-separation surgery for these 
problems.

Also received in October 1986, were private postservice 
treatment records.  A physical examination of September 1965 
noted the veteran's complaints of low back pain that radiated 
into his left leg.  The diagnoses were possible herniated 
nucleus pulposus and a lumbosacral strain.  In a September 
1965 consultation report the veteran asserted that he had 
felt a "twing" in his back after lifting an object at work 
in March 1965.  The impression was a herniated lumbar disc.  
Lumbar X-rays of September 1965 found no evidence of recent 
or old injury.  A discharge summary of September 1965 
reported that the veteran had been placed in traction for 
lumbar pain that radiated into his lower extremities.  The 
diagnosis was left sciatica with disc syndrome.  

In January 1966, the veteran was hospitalized for a 
laminectomy and removal of a herniated disc at the L5 
vertebra.  During a physical examination during this 
hospitalization, the etiology of the veteran's low back 
problems was associated with a lifting injury in March 1965.  
The veteran also was noted to complain of having dysuria off 
and on, as well as cloudy urine.  

A letter from Dr. S. J. Pastorelle, dated in January 1971, 
noted that the veteran had been under his care for a back and 
left shoulder injury that had occurred in September 1964.  

An operative report of May 1972 indicated that the veteran 
was seen for a mass on his left testicle.  A cyst was 
excised.  The post-operative diagnosis was left testicular 
cyst.  The discharge summary noted that the veteran had first 
noticed small swelling in his left testicle and mild, 
intermittent testicular pain six weeks before his admission.  
The final diagnosis was hydatid cystis of testicle. 

A Department of Veterans Affairs (VA) physical examination in 
February 1987 noted a diagnosis of bilateral inguinal 
hernioplasty with no evidence of reoccurrence on either the 
right or left side.  

The veteran submitted a statement in June 1987 in which he 
expressed his opinion that the February 1987 VA examination 
was inadequate for rating purposes.  He doubted that VA had 
received all of the medical records he had submitted, and 
that VA hospital staff did not know what type of examination 
he should receive in February 1987.  It was argued by the 
veteran that he should have received a VA examination of his 
back prior to any denial of this issue.  In a VA Form 1-9 
submitted in September 1987, the veteran claimed that he had 
been denied employment on a number of occasions since 1963 
due to abnormalities found on physical examination associated 
with his abdomen and knee.

At a September 1987 hearing the veteran testified that he had 
injured his back in January 1962 while changing truck tires 
in the motor pool.  After picking up a tire, the veteran 
asserted that he felt a pain in his lower stomach.  He 
alleged that at that time he did not "have the sense to know 
enough" that this was actually a back injury.  He claimed 
that this injury prevented him from standing up straight and 
he was sent to the military hospital.  The veteran alleged 
that one of the hospital personnel told him that he might 
have a back problem and wanted to do a spinal myelogram, 
however, the veteran refused to undergo this procedure.  He 
did allow an X-ray to be taken of his back.  The veteran 
acknowledged that this hospitalization led to the repair of 
his inguinal hernias, and that besides his abdomen and back 
complaints the only thing he was treated for in the military 
was his dental problems.  It was alleged by the veteran that 
he was seen by a private physician starting in November 1963 
for back and hip pain.  The veteran acknowledged that he 
started working for a local city government in September 1963 
soon after his discharge from the military.  

In October 1987, the veteran submitted copies of medical 
articles discussing the structure of the spinal cord, nerve 
roots, and effects of inguinal hernias.  The veteran 
submitted another VA Form 1-9 in October 1987 in which he 
claimed he had a tape recording of his doctors discussing his 
physical condition that indicated that it was possible for 
him to have hurt his back.  He affirmed that he would submit 
a copy of this tape to the VA.

A VA genito-urinary examination of November 1987 diagnosed 
status post bilateral inguinal hernioplasty with no evidence 
of reoccurrence, but with minimal tenderness on the left 
side.  

Private outpatient records dated from June 1979 to January 
1988 were received by the RO in March 1988.  In June 1979, 
the veteran complained of right ankle problems.  These 
records noted treatment of various disorders associated with 
his extremities.  In November 1984, the veteran complained of 
low back pain and left lower extremity paresthesia.  The 
veteran noted that onset of his pain had been on October 25, 
1984 when he picked up an "air shield" at work.  The 
diagnosis was left lumbar nerve compression.  On a separate 
history taken in November 1984, the veteran claimed that he 
was hospitalized for low back pain in the military during 
1962.  He noted fusion of his vertebra during surgery in 1966 
and a return of his low back pain in the 1980's.  It was 
noted that the veteran underwent surgical repair of a disc 
defect at the L4-L5 level in mid-November 1984.  Subsequent 
outpatient records noted follow-up on the veteran's back 
surgery.

In January 1989 decision the Board determined that a 
compensable evaluation was not warranted for the veteran's 
bilateral inguinal hernias.  This was made on the basis that 
there was no medical evidence of a recurrent hernia on either 
side that was readily reducible and well supported by a truss 
or belt.

On March 10, 1989, the representative filed a claim for an 
increased rating for the appellant's hernia disorders.

VA outpatient records dated in May 1988 were incorporated 
into the claims file in March 1989.  These records noted the 
treatment of the veteran's dental complaints.  Another VA 
genito-urinary examination was given to the veteran on June 
22, 1989.  The diagnosis was status post bilateral inguinal 
herniorrhaphy in 1962 with recurrence of right inguinal 
hernia and tenderness underlying the scar on the left side.  
By rating decision of July 1989, the RO granted a 10 percent 
evaluation for the right side inguinal hernioplasty with 
recurrence of hernia.  This award was made effective on March 
10, 1989.  The left hernia residuals continued to be rated as 
zero percent disabling.

In a written statement of September 1989, the veteran 
contended that the VA had inappropriately handled the 
evaluation of his bilateral inguinal hernias.  He claimed 
that they should have been rated compensable as two separate 
disabilities effective from 1963.

At his hearing on appeal in March 1990, the veteran again 
argued that his right and left hernias should have been 
separately evaluated since the time of his in-service injury.  
He claimed that the site of his hernias had caused stinging 
and burning sensation ever since his separation from the 
military.  He also claimed that he had experienced extreme 
pain during sexual activity.  The veteran asserted that he 
was able to maintain employment until 1984, but was forced to 
work through the pain, and that he self-medicated the pain 
with alcohol.  The veteran's spouse testified that since his 
military service the appellant had trouble lifting heavy 
objects, as well as sexual difficulties.  She noted that the 
veteran complained of pain in his lower stomach and pain 
radiating into his legs.  The spouse asserted that the 
veteran's legs and feet would become numb.  She felt it was 
possible that these problems were related to the veteran's 
bilateral inguinal hernias.  The spouse reported that the 
veteran had been wearing a truss for the past year.

At a subsequent Board hearing in December 1990, the veteran 
contended that he should have received a 100 percent 
evaluation from the time of his in-service hospitalization to 
repair his bilateral inguinal hernias.  He also contended 
that he should have been given a medical discharge from the 
military instead of a regular honorable discharge.  It was 
asserted by the veteran that he had complained about his back 
problems at the time of his separation examination, but the 
examiners had ignored these complaints.  The veteran alleged 
that he had failed three different employment physical 
examinations with different automotive manufactures after 
leaving the military, but he acknowledged that until 1984 he 
had been able to work at a foundry.  The veteran related the 
history of his claimed in-service back injury while changing 
a tire.  He reported that he had first been treated for hip 
pain by Dr. Pastorele in November 1963, but did not realize 
until later that it was actually his back disorder that was 
causing his hip pain.  The veteran reported that Dr. 
Pastorele was deceased.  He acknowledged that this back 
disability was not diagnosed until he was seen by a Dr. 
"Julius Walken" in 1964 or 1965.  The veteran also revealed 
that he had sustained post-service, on-the-job back injuries.  
It was asserted by the veteran that he developed testicular 
growths as a result of his strained lumbar back during his 
military service.  He alleged that his inguinal hernia, 
testicle, and back problems were all interrelated.  The 
veteran claimed that he experienced severe pain at the site 
of his left inguinal hernia that radiated up and into his 
stomach.  He acknowledged that he had never felt a protrusion 
in the left inguinal area, but he noted that he continued to 
wear a truss for his hernias.  It was the veteran's feeling 
that the severity of the left inguinal hernia was the same as 
the right.  The veteran contended that both of his hernia 
residuals should have received compensable evaluations from 
the date of his separation from the military.  

A Board decision was issued in October 1991 that denied 
service connection for a back disorder.  The Board found that 
there was no medical evidence at the time of the veteran's 
separation from the military that he had a chronic back 
disorder, nor was there any medical opinion that had related 
his current back disorder to military service.  This decision 
also determined that the veteran had not submitted the 
requisite new and material evidence required to reopen his 
claim for service connection for a testicular disorder.  It 
was found that while the veteran had presented new evidence 
of surgical removal of a testicular cyst in 1972, there was 
no medical evidence linking this disorder with the veteran's 
military service.  Finally, the Board found that an effective 
date for a compensable evaluation for the veteran's inguinal 
hernias could not have been established during his military 
service as he did not meet at that time the legal definition 
of a "veteran" as defined by statute and regulation.  
Further, the Board determined that the earliest date of 
medical evidence for the recurrence of either a right or left 
inguinal hernia was an Acor Company Bill received by VA on 
March 10, 1989.  Thus, under the provisions of 38 U.S.C. 3010 
(now § 5110) March 10, 1989 would be established as the 
effective date.  

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court) which issued a 
memorandum decision in May 1994 instructing the VA to provide 
further development of the issues of increased evaluations 
for residuals of his inguinal hernias and whether a 
compensable evaluation was warranted prior to March 10, 1989.

At a hearing on appeal in February 1995, the veteran 
contended that under the provisions of Title 10 of the United 
States Code, in combination with the provisions of 38 C.F.R. 
§ 4.114, he should have been awarded a 30 percent evaluation 
for his inguinal hernias since his separation from the 
military.  He also argued that he was entitled to such 
compensation in 1964 under the provisions of 38 U.S.C.A. 
§ 1131.

In 1995, the veteran submitted numerous written statements 
contending that he deserved an increased evaluation for his 
bilateral inguinal hernias.  In addition, he submitted in 
October 1995 medical articles that discussed the surgical 
repair of inguinal hernias.  The veteran attended another 
Board hearing in August 1995 where he made contentions 
similar to those previously submitted.  

A July 1996 Board decision determined that an effective date 
earlier than March 10, 1989 was not warranted for a 
compensable evaluation for the veteran's inguinal hernias.  
The Board held that its denial of a compensable evaluation 
for bilateral inguinal hernias in January 1989 was final and 
the Board had previously denied a motion for reconsideration 
of the 1989 decision.  Thus, an effective date prior to the 
date of the January 1989 decision could not be awarded.  It 
was furthered determined that it was not factually 
ascertainable that compensable residuals existed prior to the 
March 10, 1989 date of his claim for an increased evaluation.  

In September 1997, the Court affirmed the Board's 1996 denial 
of an effective date prior to March 10, 1989, for a 
compensable evaluation of the veteran's bilateral inguinal 
hernias.

In written statements received in October 1997, the veteran 
expressed his dissatisfaction with the September 1997 Court 
rulings.  He alleged that this decision was unlawful and 
unconstitutional.  The veteran contended that the issue of 
the evaluation of his right and left inguinal hernia still 
needed to be addressed by VA.  He also offered to "settle 
the claim" for $100 million.

In a statement received in December 1997, the veteran 
contended that the Court's decision of September 1997 had 
indicated that there was "Clear Error" in the Board's prior 
decision denying an effective date prior to March 10, 1989 
for a compensable evaluation of his inguinal hernias.  

In submissions received by VA in March 1998, the veteran 
alleged that he was entitled to compensable evaluations for 
right and left inguinal hernias, "all muscle groups", a 
testicular disorder, and a back disorder from the date of his 
separation from the military in 1963.  He asserted that the 
Board had purposely altered his records in order to mislead 
both the RO and the Court into denying his previous claims 
for compensation.

In April 1998, the veteran submitted copies of prior RO and 
Court decisions regarding his claims, copies of his service 
medical records, and indicated that he had already submitted 
all medical evidence pertinent to his claims.

At a hearing on appeal in May 1998, the veteran claimed that 
the Board had "erroneously interpreted" the evidence in his 
file and his claims.  He asserted that the Board now had 
jurisdiction over his claims and appeared to argue that 
compensable evaluations were warranted for all of his claimed 
disorders effective from 1962.  The veteran contended that 
his back, hernias, testicular, and urinary tract disorders 
were all interrelated.  He further seemed to allege these 
disorders were incurred in 1962.  The veteran acknowledged 
that he was not a doctor and could not fully explain the 
interrelationship between his disabilities.  After the 
hearing officer requested that the veteran submit signed 
release forms for his healthcare givers in order to obtain a 
nexus opinion, the veteran indicated that he would submit 
such forms.

In multiple letters sent in May 1998, the RO requested the 
veteran's identified private medical records.  The appellant 
was also informed of these requests and that it was his 
responsibility to insure that this evidence was received by 
the VA.  The veteran was warned that his failure to comply 
with this request could have an adverse effect on his claims.  

A letter was presumably received from the veteran in late May 
1998.  He asserted that he did not need to submit any further 
medical evidence in order to substantiate his claims before 
the VA.  It was contented by the veteran that a discussion in 
a service medical record dated on November 14, 1962, that 
indicated no further recurrence failed to note what this 
statement was in reference to.  He alleged that the physician 
could have been discussing his back disorder.

In late May 1998, a letter was received from a Dr. Laurence 
H. Bilfield.  This physician indicated that he had treated 
the veteran for right ankle arthritis, right knee arthritis 
with meniscal tear, and a left rotator cuff tear.  

Another written statement was received from the veteran in 
late May 1998.  He indicated that he had first sought 
treatment from Dr. Bilfield in the 1990's.  The veteran 
contended that he should not have to submit any further 
medical evidence to substantiate his claims and that the 
medical articles he had previously sent proved that his in-
service inguinal hernia was related to his other claimed 
disabilities.  Attached to this statement were copies of 
previously received medical records and written arguments.  
In addition, a operative report dated in May 1997 noted that 
the veteran had undergone transurethral resection of the 
prostate.  The post-operative diagnoses were urinary 
retention and recurrent urinary tract infections, obstructing 
prostate, and prostatic calculi.

The veteran alleged in a written statement of August 1998 
that the hearing transcript of May 1998 had misquoted him and 
was "out of order."  It appears that he asserted that the 
way this hearing had been conducted was unlawful.  In 
addition, he submitted color photographs.  The veteran 
submitted numerous written statements between August 1998 and 
November 1999 that reiterated his previous contentions 
regarding VA errors in not granting compensation for his 
inguinal hernia before March 1989, and in denying service 
connection for his other claimed disabilities.  Attached to 
these statements were copies of service and post-service 
medical records that had previously been incorporated into 
the claims file.  

The veteran was afforded yet another hearing in June 1999.  
He contended that the VA had yet to establish "basic 
entitlement" for his various claims under the provisions of 
38 U.S.C.A. § 1155.  The veteran expressed his belief that he 
had never had "basic entitlement" established for any of 
his disorders to include his inguinal hernias.  He related 
that the physicians he had seen for his claimed disabilities 
had refused to discuss the etiology of those disorders 
because they "did not want to tangle with the Federal 
Government."  Regarding his request for a nexus opinion from 
his physicians, he testified:

...they said, we do not want to tangle with 
the Government.  If the Government said 
it did not happen in there, there is no 
sense in you coming to talk to me.  I 
have gotten pretty angry with those 
doctors telling me that.  I said, what do 
I have to do; and, they told me, if you 
are not established with the Government, 
I cannot do nothing to help you.

The veteran alleged that his separation examination indicated 
that he had complained of a back problem.  The veteran 
asserted that his claimed disabilities had not existed prior 
to his military service.  It was argued by the veteran that 
his continued treatment of his claimed disabilities was 
evidence of a nexus to his military service.  Under direct 
questioning by his representative, the veteran acknowledged 
that the physicians that had treated his claimed disabilities 
in the 1960's were now deceased and his attempts to obtain 
their records were unsuccessful as these records had been 
destroyed.  It appeared that the veteran contended that the 
military had "falsified" a Department of Defense Form 644 
in which it was indicted that he did not want to file a claim 
for disability benefits.  He asserted that it was the 
military's obligation to document all of his disabilities at 
the time of his separation and that it had purposely failed 
to do so.

Another hearing was held at the RO before a traveling member 
of the Board in April 2000.  Regarding his claimed testicular 
disorder, the veteran testified that he had not experienced 
testicle problems during his military service.  However, he 
believed that his testicle problems that started in 1972 were 
the result of his in-service gonorrhea infection.  He noted 
that his treating physicians had refused his request to 
provide a nexus opinion between his testicular disorder and 
his in-service infection.  In fact, he acknowledged that 
these physicians had told him that this disorder was not 
related to his in-service infection.  He reported that the VA 
had not received all of the treatment records for his 
testicles, but some of these physicians are now deceased and 
his attempts to retrieve these records had been unsuccessful.  

The veteran further testified that the physician currently 
treating his chronic urinary tract infection had refused to 
provide him with a nexus opinion between this disorder and 
his military service, even after four or five attempts.  It 
was claimed by the veteran that this physician was afraid to 
provide such an opinion because he felt it would risk his 
medical license.  

Regarding his back disability, the veteran claimed that he 
had injured his back during his military service in 1962 
while doing heavy lifting.  He asserted that he had refused 
an in-service offer for back surgery and was then placed on a 
permanent profile for sedentary work for the rest of his 
service due to his back problem.  The veteran alleged that 
the service medical records documenting this treatment were 
missing.  After his separation, the veteran alleged that he 
thought his back problems were the result of a hip disorder 
and received private treatment.  He noted that his first back 
surgery had been conducted in 1966 by a Dr. "Julius 
Wilkins," however, he acknowledged that this physician had 
told him that his back disability was the result of a post-
service on-the-job injury.  The veteran testified that the 
medical records of his hip and back treatment were of record.  

Regarding an earlier effective date, the veteran alleged that 
he was entitled to a compensable evaluation for his inguinal 
hernias prior to March 1989 because the "BVA" had erred in 
not providing him with a examination for rating purposes.  He 
claimed that at the time of his separation from the military 
his right hernia had reoccurred.  The veteran again contended 
that the VA should have initially provided separate 
evaluations for his right and left hernias as required by the 
provisions of 38 U.S.C.A. § 1155 and 38 C.F.R. § 3.41(b).  

II.  Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C. § 5103A (Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 
2097-98 (2000)).

In this regard, the Board notes that in the statement of the 
case (SOC) and subsequent supplemental statements of the case 
(SSOC's), the RO failed to characterize the issue of the 
veteran's attempts to reopen his claim for an earlier 
effective date for a compensable evaluation of his inguinal 
hernias as a claim to reopen under 38 C.F.R. § 3.156.  
However, the RO did discuss the implications of whether the 
veteran had submitted new and material evidence in this 
matter.  The SOC and SSOC's have also informed the veteran of 
the provisions of 38 C.F.R. § 3.156.  Therefore, the Board 
finds that the veteran was fully informed of the applicable 
laws and regulations regarding this matter, as well as the 
other issues on appeal, and provided with detailed 
explanations for the reasons and bases of the RO's denials.  

In addition, the veteran has alleged that he was not able to 
present all of his arguments and contentions at his hearing 
on appeal in May 1998 due to interference by the Hearing 
Officer.  However, the veteran has been allowed to submit a 
corrected hearing transcript and has on numerous occasions 
submitted detailed contentions on the matters on appeal.  In 
addition, he was been provided with two subsequent hearings 
in 1999 and 2000.  Thus, the veteran and his representative 
have been given ample opportunities to present evidence and 
arguments on these issues and have availed themselves of 
those opportunities. 

The veteran has argued that there are missing service medical 
records of a back injury in 1962 and possibly post-service 
medical records of a nexus for his claims.  However, there is 
no objective evidence that would indicate that any additional 
service medical records are available.  A review of the 
claims file indicates that the service medical records are 
intact and contain both comprehensive entrance and separation 
examinations.  The veteran's service medical records were 
initially requested and these records were received in 
January 1964.  Based on Board remand instructions issued in 
January 1989, the RO again conducted development of the 
service medical records, with additional records received in 
March 1989.  The RO reviewed the veteran's arguments of 
missing service medical records and appears to have 
determined that it was reasonably certain such records do not 
exist.  The Board concurs that further development of the 
service medical records is unwarranted even under the more 
stringent provisions of the VCAA.  In this case, the veteran 
has alleged that his injury in 1962 included a back injury.  
However, the treatment records of this period are available 
and only provide confirmation of an inguinal hernia.  As the 
veteran is not competent to provide evidence on a diagnosis 
or etiology of a medical disorder, his claim to the type of 
disorder resulting from his 1962 injury is not persuasive.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
In fact, the veteran himself has acknowledged that his 
private physicians have attributed his back disability to 
post-service injuries.  Based on the exhaustive and 
comprehensive development already done, the medical evidence 
establishing that an inguinal hernia was sustained as a 
result of the 1962 injury, and the lack of the veteran's 
competence to determine a diagnosis, the Board finds that it 
is reasonably certain that the claimed service medical 
records do not exist and further attempts to obtain such 
records would be futile.

In addition, the VA has made reasonable attempts, most 
recently in May 1998; to obtain private medical records 
identified by the veteran.  The veteran has also requested 
and received copies of the material in his claims file.  He 
has been informed of his responsibility to ensure that all 
pertinent private records are submitted for VA review.  The 
Board itself left the record open for sixty days after the 
most recent hearing in April 2000 allowing the veteran an 
opportunity to identify and/or submit pertinent private 
medical evidence.  It was indicated on the undersigned's 
instructions to the RO, that the day following the hearing 
the veteran was provided with the appropriate forms to 
identify and authorize the release of private records.  There 
is no evidence of record that the veteran completed these 
forms and submitted them to VA.  More significant is the fact 
that on detailed questioning the veteran has repeatedly 
acknowledged that the private records he has discussed are 
now unavailable or the identified physicians have 
specifically refused requests to provide nexus opinions.  
Based on this history, the Board finds that the VA has made 
all reasonable attempts to obtain identified pertinent 
evidence regarding this matter and any further attempts would 
be futile.

Based on the above analysis, the Board finds that the veteran 
will not be prejudiced by the Board proceeding to 
adjudicate his claim.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

New and Material Evidence.

As noted above, the Board last addressed the veteran's claims 
for service connection for back and testicular disorders in 
the decision of October 1991, and the Board's denial in July 
1996 of an earlier effective date for a compensable 
evaluation for the residuals of his bilateral inguinal 
hernias was affirmed by the Court in its decision of 
September 1997.  The veteran was notified of the October 1991 
decision and of his appellate rights, but did not appeal the 
denial of these claims.  Thus, the Board's decisions are 
final, and the VA may not reconsider these claims on the same 
record.  See 38 U.S.C.A. § 7104.  If, however, new and 
material evidence is presented VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.  According to 38 C.F.R. § 3.156(a), new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Back and Testicular Disorders

The Board considered the following evidence at the time of 
its decision in October 1991: service medical records; a 
private emergency room record of November 1963; private 
medical records dated since 1965 noting treatment of the 
veteran's back, hip, and left shoulder problems; a private 
medical record that associated the veteran's back problem 
with an injury sustained in March 1965; private medical 
records noting treatment of a cyst on the left testicle dated 
since 1972; private medical records from the 1970's and 
1980's that discussed treatment of the veteran's various 
physical complaints; a November 1984 medical record that 
associated the veteran's current back problem with a lifting 
injury in October 1984; medical articles discussing the 
structure of the spinal cord, nerve roots, and effects of 
inguinal hernias; the veteran's assertions that he had 
sustained and was treated for a back injury during his 
military service; the veteran's assertion that his testicular 
disorder was the result of an in-service injury; and a lay 
statement from a fellow servicemember noting that the veteran 
had physical problems during his military service and 
continued to have these problems after his separation.

In October 1991, the Board denied the veteran's claim for a 
back disability on the bases that there was no medical 
evidence that he had sustained a back disorder during his 
military service, and no medical opinion that any current 
back disability was related to such service.  His testicular 
disorder was denied on the grounds that the veteran had 
failed to present medical evidence linking his current 
testicular disorder to his military service.

Since October 1991, the veteran has made lay assertions that 
his back and testicular disorders are related to incidents of 
his military service, medical articles discussing inguinal 
hernia repairs, copies of service medical records and 
previously considered private medical records dated in the 
1960's and 1970's, private medical records noting treatment 
of his various musculoskeletal problems and urinary tract 
problems in the 1990's, and color photographs.

The Board finds that the evidence received since October 1991 
is either cumulative of previously considered evidence or not 
probative to the issue whether there is a nexus between 
either his back or his testicular disorder, and his military 
service.  Therefore, this evidence is not new and material.  
At his Board hearing in April 2000, the veteran alleged that 
his current testicular disorder was the result of an in-
service gonorrhea infection.  However, this testimony is not 
competent medical evidence, and it is not a competent medical 
opinion of a nexus between the testicular disorder and any 
incident of his military service.  See Zang v. Brown, 8 Vet. 
App. 246, 254 (A lay person is not competent to make medical 
diagnoses or opinions on etiology).  At his hearing in June 
1999, the veteran presented a DD Form 664 from his personnel 
records.  As there is no medical opinion expressed in this 
document, it does not address the reasons for the Board's 
denial in October 1991.  Finally, the veteran has argued that 
the evidence of post-service medical treatment for his back 
and testicle problems should satisfy the requirement of a 
medical nexus.  The Board finds that this evidence is not 
material as there is no medical opinion in the post-service 
medical records even suggesting that these disorders were the 
result of military service.  The veteran, as a lay person, is 
not competent to offer a medical opinion.  In fact, on two 
occasions, post-service medical opinions indicated that the 
veteran's back problems were the result of post-service 
injuries.

Based on the above analysis, the evidence by itself or in 
connection with the evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claims.  As such, the 
criteria for reopening the claims of entitlement to service 
connection for back and testicular disabilities are not met.

Earlier Effective Date for a 10 Percent Evaluation For Right 
or Left Inguinal Hernias.

The Board last reviewed this issue in a decision of July 1996 
when it was determined that it was not factually 
ascertainable that there had been a reoccurrence of the 
inguinal hernias prior to March 10, 1989.  This decision was 
reviewed and affirmed by the Court in September 1997.  The 
Board does not have the authority to review or reverse the 
Court's decision.  See 38 U.S.C.A. §§ 7252, 7291, 7292 (West 
Supp. 2000).  

Technically, however, this issue could be reopened under 
38 C.F.R. § 3.156 on the basis of the submission of new and 
material evidence.  According to the VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.114, Diagnostic Code 7338, a 
compensable evaluation for an inguinal hernia requires 
evidence of a post-operative recurrence that is readily 
reducible and well-supported by either a truss or belt.  
Still, since July 1996, the veteran has not presented any new 
evidence showing that prior to March 10, 1989, VA had 
evidence that either his right or left inguinal hernia had 
reoccurred or needed the support of a truss or belt.  The 
only evidence regarding this matter submitted since July 1996 
consists of the veteran's lay assertions and previously 
considered legal arguments that he was entitled to a 
compensable evaluation prior to March 1989 and copies of 
previously reviewed medical evidence.  This evidence is 
merely cumulative of the evidence considered by the Board in 
July 1996.  Thus, the "new" evidence by itself or in 
connection with the evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.  As such, the 
criteria for reopening his claim of an effective date earlier 
than March 10, 1989 for a compensable evaluation of his 
bilateral inguinal hernias is not met.  

ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a back disability has not been 
presented.  New and material evidence to reopen a claim of 
entitlement to service connection for a testicular disability 
has not been presented.  New and material evidence to reopen 
a claim of entitlement to an effective date earlier than 
March 10, 1989, for a compensable evaluation of his bilateral 
inguinal hernia has not been presented.

The claims are denied.


REMAND

The fundamental changes to VA's adjudication process 
resulting from the Veterans Claims Assistance Act of 2000 
have been discussed in the above decision.  See Veterans 
Claims Assistance Act of 2000, Pub. L. 106-475, (to be 
codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 5107) 
(VCAA).  In effect, this new legislation eliminates the 
requirement that a claimant must present a well-grounded 
claim before the duty to assist him is invoked.  According to 
the May 1998 rating decision, and the latest SSOC of August 
1999, the RO found the claim for service connection for 
chronic urinary tract infections and residuals of muscle 
injuries to include the arms, legs, back, and ears to be not 
well-grounded under the provisions of 38 U.S.C.A. § 5107 
existing at that time.  As the new procedures could not have 
been followed by the RO during the pendency of this appeal, 
and as these procedures are more favorable to the appellant 
than those previously in effect, further development is in 
order.  Bernard.  

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), the RO must 
obtain all pertinent evidence regarding the veteran's claim 
prior to a determination on its merits.  If this information 
cannot be obtained, then VA must first notify the claimant 
that the Secretary is unable to obtain records with respect 
to the claim.  Such a notification must, (a) identify the 
specific records the Secretary is unable to obtain; (b) 
briefly explain the efforts that the Secretary made to obtain 
those records; and (c) describe any further action to be 
taken by the Secretary with respect to the claim.  Efforts to 
secure pertinent records in the possession of the U. S. 
Government must continue until the RO is reasonably certain 
these records do not exist or further efforts would be 
futile.  Only after such a determination and notification to 
the claimant can VA then proceed to a determination on the 
merits of the claim.  In addition, a claimant is entitled to 
a VA medical examination which includes an opinion whether 
there is a nexus between the claimed disorder and military 
service.  38 U.S.C. §  5103A(d).

In addition, a review of the service medical records 
indicates that the veteran sustained a gonorrhea infection 
during his military service which he believes led to a 
disorder currently manifested by a chronic urinary tract 
infection.  He also claims that the documented in-service 
injury that caused his bilateral inguinal hernias also caused 
muscle injuries of the arms, legs, back, and "ears."  (sic)   
His post-service medical records document diagnoses for 
urinary tract and back disorders, as well as various 
orthopedic disorders.  Therefore, under the VCAA the RO 
should provide the veteran with VA examinations in order to 
obtain a medical opinion regarding any relationship between 
his current disabilities and his military service.

The Board takes this opportunity to inform the veteran and 
any representative that a competent medical nexus opinion is 
required to substantiate his claims that any chronic urinary 
tract infections and residuals of muscle injuries to include 
the arms, legs, back, and ears are related to his military 
service.  Without such medical evidence, his claims will 
likely be denied.  The Board further notes that it is the 
veteran's responsibility to present and support a claim for 
benefits, to include providing information on pertinent 
medical records and reporting for a requested VA examination.  
VCAA.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify any 
healthcare provider who has treated him 
for chronic urinary tract infections, 
and/or residuals of muscle injuries to 
include the arms, legs, back, and ears.  
Based on his response, the RO should 
attempt to procure copies of all 
treatment records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims folder by the RO.  Efforts 
to secure records in the possession of 
the U. S. Government must continue until 
the RO is reasonably certain these 
records do not exist or further efforts 
would be futile.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

2.  Thereafter, the veteran should be 
afforded the appropriate VA examinations.  
The purpose of these examinations is to 
determine the nature and etiology of any 
urinary tract disorder and muscle 
disorder of the arms, legs, back, and 
ears.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  All necessary tests, 
studies, and consultations should be 
accomplished, and all clinical findings 
should be set forth in detail.  The 
examiner(s) should specifically provide 
answers to the following questions in his 
or her report:

? Is it at least as likely as not 
that any current urinary tract 
disorder was incurred during, or 
the result of, the veteran's 
military service (e.g., as the 
result of a gonorrhea infection)?

? Is it at least as likely as not 
that any current muscle 
disability of arms, legs, back, 
and ears was incurred during, or 
is the result of, the veteran's 
military service?  Is it at least 
as likely as not that any current 
muscle disorder is due to or is 
aggravated by the veteran's 
bilateral inguinal hernias?

All findings, opinions, and the bases 
therefor should be set forth in a 
typewritten report.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examinations 
and required opinions are responsive to 
and in compliance with the directives of 
this remand and if they are not, the RO 
should implement corrective procedures.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO should again 
review the veteran's claim for service 
connection for chronic urinary tract 
infections and residuals of muscle 
injuries to include the arms, legs, back, 
and ears.  If any benefit sought on 
appeal remains denied, the veteran and 
any representative should be furnished a 
SSOC.  This SSOC must specifically inform 
the veteran and any representative of the 
information, lay evidence, or medical 
evidence necessary to substantiate his 
claims.  See 38 U.S.C. § 5103(a).  The 
veteran and any representative should 
then be given the opportunity to respond 
thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


